DETAILED ACTION
Response to Amendment
 The amendment filed on 02/14/2022 has been entered and considered by Examiner. Claims 47-63 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Murphy on 02/17/2022.
The application has been amended as follows:
Claims 39-46.	(Canceled).
47.	(Currently amended) A method of operation by a node configured as a pre-allocation function in a communication network, the method comprising:
obtaining predicted usage information for a user with respect to a communication service provided via the communication network;
evaluating the predicted usage information in combination with account information associated with the user and configured business rules; and

wherein the predicted usage information is obtained by deriving the predicted usage information from historical usage information or by accessing the predicted usage information from a node operative as a usage prediction function that generates the predicted usage information from the historical usage information, the historical usage information being accumulated for the user, for two or more communication services for which pre-allocation is permitted, and wherein pre-allocating the usage unit comprises pre-allocating one or more usage units for use by the user, for the two or more communication services.

48.	(Previously presented) The method of claim 47, wherein the configured business rules identify one or more communication services, or types of communication services, that are eligible for pre-allocation, and wherein the account information associated with the user includes an account status indicating whether the user is eligible for pre-allocation.

49.	(Currently amended) The method of claim 47, wherein evaluating the predicted usage information comprises evaluating a learned pattern of usage by the user for the communication service, as learned from the historical usage information, and wherein the method includes predicting the future use of the communication service based on the learned pattern of usage.

50.	(Currently amended) The method of claim 47, wherein the predicted usage information is the historical usage information accumulated for the user with respect to the communication service.

51.	(Previously presented) The method of claim 47, further comprising setting a validity duration for the pre-allocation based on a predicted time of the predicted future use.

52.	(Currently amended) A node configured for operation as a pre-allocation function in a communication network, the node comprising:
communication circuitry configured to communicatively couple the node to one or more other nodes in the communication network; and
processing circuitry operatively associated with the communication circuitry and configured to:
obtain predicted usage information for a user with respect to a communication service provided via the communication network;
evaluate the predicted usage information in combination with account information associated with the user and configured business rules; and
pre-allocate a usage unit for a future use of the communication service by the user, in dependence on the evaluation, the pre-allocated usage unit covering a metered amount of usage of the communication service by the user;
wherein the processing circuitry is configured to obtain the predicted usage information by deriving the predicted usage information from historical usage information or by accessing the predicted usage information from a node operative as a usage prediction function that generates the predicted usage information from the historical usage information, the historical usage information being accumulated for the user, for two or more communication services for which pre-allocation is permitted, and wherein the processing circuitry is configured to pre-allocate the usage unit by pre-allocating one or more usage units for use by the user, for the two or more communication services.

53.	(Previously presented) The node of claim 52, wherein the processing circuitry is configured to pre-allocate the usage unit by indicating the pre-allocation to at least one of:
a node operative as an online charging function in the communication network; and
a node operative as a charging trigger function in the communication network.

54.	(Previously presented) The node of claim 52, wherein the configured business rules identify one or more communication services, or types of communication services, that are eligible for pre-allocation.

55.	(Previously presented) The node of claim 52, wherein the account information associated with the user includes an account status indicating whether the user is eligible for pre-allocation.

56.	(Currently amended) The node of claim 52, wherein the processing circuitry is configured to evaluate the predicted usage information as a learned pattern of usage by the user for the communication service, as learned from the historical usage information, and wherein the processing circuitry is configured to predict future use of the communication service based on 

57.	(Currently amended) The node of claim 52, wherein the predicted usage information is extrapolated from the historical usage information accumulated for the user with respect to the communication service.

58.	(Previously presented) The node of claim 52, wherein the processing circuitry is configured to make the pre-allocation at a controlled time in advance of a predicted time of the predicted future use.

59.	(Previously presented) The node of claim 52, wherein the processing circuitry is configured to set a validity duration for the pre-allocation based on a predicted time of the predicted future use.

60.	(Canceled)

61.	(Currently amended) The node of claim 52[[60]], wherein, at least when usage of the two or more communication services is metered in the same way, the one or more pre-allocated usage units are fungible as between the two or more communication services.

62.	(Currently amended) The node of claim 52[[60]], wherein, at least when usage of the two or more communication services is not metered in the same way, the one or more pre-allocated usage units include at least one usage unit pre-allocated for a first one of the two or more 

63.	(Currently amended) The node of claim 52, wherein the processing circuitry is configured to evaluate the predicated usage information by extrapolating future uses of the communication service based on learned patterns of usage of the communication service by the user, as learned from the historical usage information accumulated for the user, and wherein the processing circuitry is configured to pre-allocate the usage unit for the future use by making pre-allocations of one or more usage units in amounts and at times corresponding to the extrapolated future uses.

Allowable Subject Matter
Claims 47-59, and 61-63 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Li discloses to provide reminding information. In some aspect, a special event is determined to occur. In response to determining that the special event occurs, a network type currently used by a device is acquired. Historical network usage information corresponding to the network type is determined. The network type and a traffic usage situation is outputted based on the historical usage information.
	MOSTAFA discloses updating primary allocation balance for a first service responsive to identified usage by a client device by the predictive rating buffer. Determination is made that the primary allocation balance for the service is depleted by the predictive rating buffer. A request is received to allocate a grant from the primary allocation balance for the service to be used by the client device by the predictive rating buffer. The second grant responsive to the second request is 
	SEETHARAMAN discloses monitoring at least one of a user characteristic, a session characteristic, an event characteristic, and a network condition during one or more ongoing communication sessions involving an online charging via one or more initial charging trigger functions, determining a need for selection of one or more new charging trigger functions based on at least one of the user characteristic, the session characteristic, the event characteristic, and the network condition, and dynamically selecting the one or more new charging trigger functions in response to the need so as to perform online charging for the one or more ongoing communication sessions based on substantially accurate determination of resource consumption in real-time.
	However, all cited prior arts of record fail to disclose in claims 47, and 52, “…obtain predicted usage information for a user with respect to a communication service provided via the communication network; evaluate the predicted usage information in combination with account information associated with the user and configured business rules; and pre-allocate a usage unit for a future use of the communication service by the user, in dependence on the evaluation, the pre-allocated usage unit covering a metered amount of usage of the communication service by the user; obtain the predicted usage information by deriving the predicted usage information from historical usage information or by accessing the predicted usage information from a node operative as a usage prediction function that generates the predicted usage information from the historical usage information, the historical usage information being accumulated for the user, for two or more communication services for which pre-allocation is permitted, and wherein the processing circuitry is configured to pre-allocate the usage unit by pre-allocating one or more usage units for use by the user, for the two or more communication services.” (and similar limitations)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20150271342 A1 - allocating network resources for a current call made by a subscriber comprises determining a previous actual usage parameter associated with the subscriber, wherein the previous actual usage parameter is indicative of previous allocation of the network resources made to the subscriber for at least one previous call; retrieving a previous expected usage parameter associated with the subscriber, wherein the previous expected usage parameter is indicative of expected usage of the network resources made by the subscriber for the at least one previous call; and computing a current usage parameter associated with the subscriber for a current allocation of network resources based on the previous actual usage parameter and the previous expected usage parameter. 

	US 9066275 B2 - a wireless connection between the mobile device and a wireless packet data communication network is established. The mobile device sends a data packet through the network and monitors for a response via the network one or more times within a period or until a response via the network is received. If no response is received via the network, a test message is sent to a dummy server a predetermined number of times within a period or until a response from the dummy server is received. Upon determining that a response from the dummy server has been received, the mobile device deactivates or blocks network access requests originating from the mobile device to the network, unless initiated by a user of the mobile device.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642